PER CURIAM.
Petitioner appealed untimely from the denial of his motion for post-conviction relief. This court ordered review by habeas corpus. Subsequent to this court’s remand to the trial court for a determination as to whether the trial court vacated the judg*732ment as to count II as a result of clerical error, the trial court entered a corrected nunc pro tunc order which contained no reference to an adjudication under count II. Accordingly, classification of the defendant under the applicable Youthful Offender Statute is mandated unless the omission of an adjudication under count II constituted a clerical error subject to correction by the court. We therefore grant the writ for the limited purpose of permitting the trial court either to correct the order to reflect an adjudication under count II or to impose a lawful sentence.